Citation Nr: 1017203	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depressive 
disorder.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to June 
1991 and from June 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In his February 2008 notice of disagreement and October 2008 
substantive appeal, the Veteran requested a BVA hearing at a 
local VA office before a Member of the Board.  In October 
2008, the Veteran submitted a signed form specifying that he 
wanted a video hearing.  In June 2009, he was sent notice 
that he had been scheduled for an August 2009 Board hearing.  
He did not attend the hearing and has neither explained his 
failure to attend nor requested that his hearing be 
rescheduled. Therefore, the hearing request is deemed to have 
been withdrawn.


FINDING OF FACT

It is at least as likely as not that the Veteran's major 
depressive disorder is etiologically related to his military 
service.


CONCLUSION OF LAW

The Veteran's major depressive disorder is due to his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
Veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: '(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service' - the so-called 'nexus' 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

As discussed in the May 2008 VA examination report, the 
Veteran reported on his May 2007 claim form that he was 
feeling fatigue prior to his deployment in 2004.  After his 
return in 2005, he continued to take Zoloft but felt 
depressed even when taking the medication.  He reported 
becoming withdrawn and no longer having contact with the 
people he served with in Iraq.  He reported that the 
isolation of serving in Iraq and the lack of communication 
with the outside world caused his marriage to fail.  He also 
reported that the stress of day-to-day operations worsened 
his depression and interfered with his job performance.

He also reported that he and his wife were having marital 
problems prior to his deployment but that his time in Iraq 
"threw his marriage over the ledge."  It was also noted 
that the Veteran reported he was going through a divorce that 
was delayed due to his severe depression in November 2006.  

The May 2008 VA examination report diagnoses major depressive 
disorder.  The examiner assigned a global assessment of 
functioning (GAF) score of 41 "based on serious symptoms of 
depression, serious impairment in interpersonal and social 
functioning, and moderate impairment in occupational 
functioning."  It noted that the Veteran has been prescribed 
Zoloft since at least 2003, which was prior to his second 
period of active service.  However, the examiner noted that 
information in the claims file reflects that the Zoloft had 
been prescribed "for stress/ fatigue/ anxiety and 
specifically not for depression."  The examiner further 
explained that the Veteran first sought treatment and started 
taking Zoloft in 2003 after noticing irritability and fatigue 
and having some minimal difficulty at work.  

The examiner observed that the Veteran's use of Zoloft was 
noted on his pre-deployment paperwork, where he was found to 
be deployable.  The examiner indicated that the Veteran did 
not have significant difficulty at work prior to Iraq.  It 
was also noted that the Veteran had no interference due to 
mental health issues with his National Guard duty prior to 
his deployment to Iraq.  

The examiner's opinion states that the Veteran first 
experienced a major depressive episode in November 2006, and 
he continues to experience this depression to the present.  
The examiner opined that, "Given temporal development of 
major depressive disorder after Iraq, along with only minor 
depressive symptoms prior to deployment, it is at least as 
likely as not that the major depressive disorder is secondary 
to the stress of his deployment."

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds the opinion expressed in the May 2008 VA 
examination report to be highly probative to the matter at 
hand.  The examiner herself is a clinical psychologist who 
possesses the necessary education, training, and expertise to 
provide the requested opinion.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The examiner's opinion is based upon her 
interview and examination of the Veteran and on her review of 
the Veteran's pertinent medical history as contained in his 
claims folder.  

The examiner described her basis for finding that the 
Veteran's depression is related to his military service.  She 
specifically explained how the Veteran's pre-deployment 
symptoms of psychiatric disability differed from his post-
deployment depression.  She stated that, even though the 
medication itself was the same, the Veteran's pre-service use 
of Zoloft was for stress, fatigue, and anxiety while his 
post-service Zoloft use was for depression.  She stated that 
the depression did not manifest until following the Veteran's 
return from service and cited relevant findings to support 
this conclusion.  The Board finds that the examiner's 
comprehensive review of the Veteran's pertinent medical 
history and her examination of the Veteran, as well as the 
thoroughness of her etiology opinion,   renders this opinion 
highly probative to the question at hand.

In short, the Board finds that the competent and probative 
evidence of record establishes that the Veteran's current 
major depressive disorder is etiologically linked to his 
military service.  Specifically, a trained psychologist has 
diagnosed the Veteran with major depressive disorder and has 
offered an opinion and rationale linking his deployment in 
Iraq to his current major depressive disorder.  Therefore, 
the Board finds that service connection for major depressive 
disorder is warranted, and the benefit sought on appeal is 
granted.


ORDER

Entitlement to service connection for major depressive 
disorder is granted.  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


